Citation Nr: 1121619	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-48 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii





THE ISSUE

Entitlement to an effective date prior to June 18, 1987 for the assignment of a 20 percent rating for a right shoulder disability.  





ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to August 1976, and from October 1977 to November 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Honolulu, Hawaii Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  A November 1987 rating decision granted an increased (to 20 percent) rating for the Veteran's right shoulder disability, effective June 18, 1987; he filed a notice of disagreement with this decision in June 1988, but withdrew his appeal in the matter in October 1988, and the November 1987 rating decision became final.  

2.  The Veteran has not alleged clear and unmistakable error (CUE) in the November 1987 rating decision.  


CONCLUSION OF LAW

The Veteran has improperly raised a freestanding claim for an earlier effective date in an attempt to overcome the finality of the November 1987 rating decision's assignment of June 18, 1987 as the effective date for a 20 percent rating for a right shoulder disability.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The critical facts in this matter are not in dispute.  The Veteran does not contest that he did not timely perfect an appeal of the November 1987 rating decision that assigned the effective date he now challenges.  The matter before the Board then is the propriety of his "freestanding" claim for an earlier effective date of award.  This is a matter of legal interpretation, and the United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because there is no reasonable possibility that further notice or assistance would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

All evidence relevant to the instant claim is associated with the record.  Determinations regarding effective dates of awards are based, essentially, on what is shown by the record at various points in time and application of governing law to those findings; generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it is has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

If a rating decision is not timely appealed, it becomes final based on the evidence of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  

Previous determinations, which are final and binding, will be accepted as correct in the absence of CUE.  Where the evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  

A November 1987 rating decision granted the Veteran an increased (from 0 percent) 20 percent rating for his right shoulder disability, effective June 18, 1987.  He filed a timely NOD with this decision in June 1988.  In October 1988, he withdrew his appeal seeking an increased rating, and the November 1987 rating decision, including the effective date assigned, became final.  

In November 2008, the Veteran filed a claim for an earlier effective date for the compensable (20 percent) rating for his service-connected right shoulder disability (alleging he should have been awarded benefits at a compensable rate, i.e., greater than 0 percent, from 1977, when his original claim of service connection was received).  Where a rating decision that established an effective date becomes final, an earlier effective date can only be established upon a successful petition for revision of that decision based on CUE.  Governing law does not permit a "freestanding" earlier effective date claim.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  

The Veteran has not filed a claim of CUE in the November 1987 rating decision (or alleged CUE in the decision).  Consequently, there is no valid claim for the Board to consider on appeal, and the "freestanding" earlier effective date claim in this matter must be dismissed.  Id.  


ORDER

The appeal seeking an effective date prior to June 18, 1987, for the assignment of a compensable rating for a right shoulder disability, is dismissed.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


